UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                   1/7/2020
CAPITAL ONE FINANCIAL                                     :
CORPORATION, et al.,                                      :
                                                          :
                                        Plaintiffs,       :       19-CV-11582 (VSB)
                                                          :
                      -against-                           :                ORDER
                                                          :
JAN HUMMER, et al.,                                       :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

          On January 6, 2020, Defendant Jan Hummer filed a motion to dismiss the amended

complaint, (Doc. 2), pursuant to Federal Rules of Civil Procedure 12(b)(1)(3) and (6). (Doc. 13.)

Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a

motion under Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it is

hereby:

          ORDERED that Plaintiffs shall file any second amended complaint by January 27, 2020.

It is unlikely that Plaintiffs will have a further opportunity to amend.

          IT IS FURTHER ORDERED that if no second amended complaint is filed, Plaintiffs

shall serve any opposition to the motion to dismiss by February 5, 2020. Defendant’s reply, if

any, shall be served by February 19, 2020. At the time any reply is served, the moving party

shall supply Chambers with two courtesy copies of all motion papers pursuant to my Individual

Rules by mailing or delivering them to the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.
SO ORDERED.

Dated: January 7, 2020
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
